Citation Nr: 0939013	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right foot, from March 30, 
2003 to June 3, 2007.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left foot, from March 30, 
2003 to June 3, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy, right foot, on and after June 4, 2007.

4.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy, left foot, on and after 
June 4, 2007.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In March and April 2004, the appellant submitted claims of 
entitlement to service connection for coronary artery disease 
and basal cell carcinoma.  Service-connection was eventually 
granted for each of these claims in a rating decision dated 
in May 2007.  These grants of service connection were 
considered full grants of the benefits sought on appeal.  The 
appellant has not perfect an appeal for evaluations in excess 
of what has already been assigned to either his coronary 
artery disease or basal cell carcinoma, thus, the Board does 
not have jurisdiction for appellate review.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision, the 
appellant withdrew all of the above captioned claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal for 
appellant's claim of entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, right foot, 
from March 30, 2003 to June 3, 2007, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).


2.  The criteria for withdrawal of the substantive appeal for 
appellant's claim of entitlement to an initial evaluation in 
excess of 10 percent for peripheral neuropathy, left foot, 
from March 30, 2003 to June 3, 2007, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2008).

3.  The criteria for withdrawal of the substantive appeal for 
appellant's claim of entitlement to an evaluation in excess 
of 20 percent for peripheral neuropathy, right foot, on and 
after June 4, 2007, have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).

4.  The criteria for withdrawal of the substantive appeal for 
appellant's claim of entitlement to an evaluation in excess 
of 20 percent for peripheral neuropathy, left foot, on and 
after June 4, 2007, have been met. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In March 2003, the appellant submitted a claim of entitlement 
to service connection for bilateral foot peripheral 
neuropathy, to include as secondary to diabetes mellitus, 
type II.  Service connection was granted in September 2004 
and separate 10 percent evaluations were assigned to the 
appellant's right foot and left foot, effective March 30, 
2003.  In January 2007, the appellant perfected an appeal of 
the September 2004 rating decision seeking higher initial 
evaluations.  In October 2007, the assigned evaluations were 
increased to 20 percent, effective June 4, 2007.  Because the 
appellant had already perfected an appeal, the claims were 
certified to the Board for appellate review.

In August 2009, the appellant was granted a total disability 
rating based on individual unemployability, effective from 
March 30, 2003.  That same month, the appellant submitted a 
statement wherein he withdrew his appeal for evaluations in 
excess of what had already been granted for his service-
connected bilateral foot peripheral neuropathy.

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).  

With regard to the above captioned claims, prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to any of these 
claims.  As such, the Board finds that the appellant has 
withdrawn his appeal.  Accordingly, the Board does not have 
jurisdiction to review the claims and they are dismissed.


ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for peripheral neuropathy, right foot, from 
March 30, 2003 to June 3, 2007, is dismissed.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for peripheral neuropathy, left foot, from 
March 30, 2003 to June 3, 2007, is dismissed.

The claim of entitlement to an evaluation in excess of 20 
percent for peripheral neuropathy, right foot, on and after 
June 4, 2007, is dismissed.

The claim of entitlement to an evaluation in excess of 20 
percent for peripheral neuropathy, left foot, on and after 
June 4, 2007, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


